EXHIBIT 1
                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG, individually and on                  Case No. 2:20-cv-05844-MSG
behalf of a class of all persons and entities
similarly situated,
       Plaintiff,

vs.

FRONTIER UTILITIES NORTHEAST LLC and
NEXT GENERATION ENERGY, INC.,
       Defendants.


               DECLARATION OF ANTHONY PARONICH IN SUPPORT
                    OF REPLY IN SUPPORT OF MOTION FOR
            PRELIMINARY APPROVAL OF A CLASS ACTION SETTLEMENT

       I, Anthony I. Paronich, declare under penalty of perjury:

       1.    I make this affidavit in support of Plaintiff’s Reply in Support of Motion for

Preliminary Approval of Class Action Settlement. Except as otherwise noted, I have personal

knowledge of the facts set forth in this declaration and could testify competently to them if

called upon to do so.

       2.    Frontier argues that I made a misrepresentation when I called Frontier’s counsel on

October 20, 2020 and stated that Plaintiffs were interested in exploring settlement because they

were concerned the Supreme Court might narrowly interpret the TCPA’s definition of an

“automatic telephone dialing system” (“ATDS”) in the Facebook case. However, this was an

accurate representation as this was a legitimate concern to the viability of the claims.

       3.    I continue to represent Mr. Frey and communicate with him regarding the case, as

my co-counsel and I did throughout settlement negotiations.

                                                 1
       4.   Shortly after the filing of the Plaintiffs’ Motion for Preliminary Approval of the

Class Action Settlement Agreement, I explained to Frontier in writing that the statement as to

Mr. Frey’s participation by telephone was true. A true and accurate copy of my correspondence

to Frontier is attached hereto as Exhibit A.

       5.   When a final obstacle to the class settlement was Frontier’s refusal to allow the

Plaintiffs to apply for $10,000 service awards, Mr. Frey (as well as Mr. Perrong) agreed he

would only seek a $5,000 award because he did not want to allow his own interests to get in the

way of an excellent recovery for the class.

       6.   Before anything was even said about Mr. Frey participating in the mediation by

telephone, Frontier offered to settle on a classwide basis for $1,250,000 in writing and agreed to

mediate.




  PURSUANT TO 28 U.S.C. § 1746, I DECLARE SIGNED UNDER PENALTY OF
PERJURY OF THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE
AND CORRECT EXECUTED THIS THIS 30th DAY OF APRIL, 2021 IN THE
COMMONWEALTH OF MASSACHUSETTS.
                                      /s/ Anthony I. Paronich
                                      Anthony I. Paronich




                                                 2
EXHIBIT A
Murray Murphy Moul + Basil LLP Mail - Re: Jon Frey and Andrew Perr…t al.: Notice of Breach of Settlement Agreement, JAMS # 1340019092   4/30/21, 12)12 PM




                                                                                                      Jonathan Misny <misny@mmmb.com>



 Re: Jon Frey and Andrew Perrong v. Frontier Utilities Northeast LLC, et al.: Notice
 of Breach of Settlement Agreement, JAMS # 1340019092
 Anthony Paronich <anthony@paronichlaw.com>                                             Fri, Apr 2, 2021 at 2:00 PM
 To: "Blythe, Michele" <Michele.Blythe@nexteraenergy.com>, Morton Denlow <mortdenlow@gmail.com>,
 murphy@mmmb.com, misny@mmmb.com, "Crawford, Stephen" <steve.crawford@gexaenergy.com>, "Indych, Marsha J."
 <marsha.indych@faegredrinker.com>, "Daly, Michael P." <michael.daly@faegredrinker.com>
 Cc: Stewart Deborah <dstewart@jamsadr.com>


    Counsel and Judge Denlow:
    The Plaintiffs have filed a Motion for Preliminary Approval of the Settlement, which is attached. We’re
    prepared to enforce the settlement agreement as agreed. However, with authorization from Mr. Frey, we
    have proposed an alternative Preliminary Approval Order with Mr. Perrong as the sole class
    representative, despite the fact that Mr. Frey could serve that role.
    However, in an effort to ensure the settlement agreement is enforced efficiently, we did want to provide a
    response to Frontier’s letter.
    First, neither Mr. Frey nor his counsel have made any misrepresentations in connection with the
    settlement. Mr. Frey, who has no prior criminal record, has been charged with a crime, but has not been
    tried or convicted. In any event, the subject was simply never raised by anyone. Furthermore, publicly
    available documents regarding the allegations against Mr. Frey were readily available if Frontier wanted
    to look into his background before entering into the settlement agreement as opposed to after.
    Mr. Frey, who has been in contact with counsel throughout the case, has authorized the settlement and
    reviewed and approved the final agreement. Mr. Frey actively participated in the mediation and approved
    the settlement that was reached on behalf of the class that day. Mr. Frey's company continues its
    operations and he wanted to be available that day to consult with his employees and elected to participate
    telephonically as was his right. Documents relating to the settlement agreement were made available in
    paper form for Mr. Frey’s review. He fully and properly executed the Settlement Agreement in
    compliance with Paragraph 9.15. The Agreement is valid and it is binding on all parties.
    Finally, Mr. Perrong’s adequacy is in no way impacted by the fact that he knows Mr. Frey. As Frontier is
    well aware as Mr. Perrong has litigated previously on a pro se basis against them, he is on the law review
    at Temple University School of Law, where he has a scholarship. He has also accepted a position with the
    Consumer Division of the West Virginia Attorney General’s office, which required an extensive
    background check. He has no criminal record and has no pending charges or anything to do with Mr.
    Frey’s pending charges.
    We’ll await Frontier’s response.


    ----

https://mail.google.com/mail/u/0?ik=651f35c50c&view=pt&search=…msg-f%3A1695952569561792604&simpl=msg-f%3A1695952569561792604                  Page 1 of 2
Murray Murphy Moul + Basil LLP Mail - Re: Jon Frey and Andrew Perr…t al.: Notice of Breach of Settlement Agreement, JAMS # 1340019092   4/30/21, 12)12 PM



    Anthony Paronich
    Paronich Law, P.C.
    350 Lincoln Street, Suite 2400

    Hingham, MA 02043
    [o] (617) 485-0018

    [c] (508) 221-1510
    [f] (508) 318-8100

    https://www.paronichlaw.com



    This email message may contain legally privileged and/or confidential information. If you are not the intended
    recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you are
    hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited. If you have
    received this message in error, please immediately notify the sender and delete this e-mail message from your
    computer.

    [Quoted text hidden]


          15. Frontier Preliminary Approval Motion.pdf
          257K




https://mail.google.com/mail/u/0?ik=651f35c50c&view=pt&search=…msg-f%3A1695952569561792604&simpl=msg-f%3A1695952569561792604                  Page 2 of 2
